                        IN THE UNITED ST ATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


KENNETH RAY TURNER,                                 )
ID #01887207,                                       )
             Petitioner,                            )
vs.                                                 )           No. 3:18-CV-0331-C-BK
                                                    )
LORIE DAVIS, Director Texas Department             )
Criminal Justice Correctional Institutional        )
Division,                                          )
             Respondent.                           )


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and Petitioner' s objections thereto

(filed August 7, 2018), in accordance with 28 U.S.C. § 636(b)(l), the undersigned Senior District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are correct and

they are accepted as the Findings and Conclusions of the Court. 1

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the Petition for Writ of Habeas Corpus is

DISMISSED WITH PREJUDICE as barred by the statute of limitations.

        Pursuant to Rule 22 of the Federal Rules of Appellate Procedure and 28 U.S.C. § 2253(c),

this Court finds that a certificate of appealability should be denied. Petitioner has failed to show that

reasonable jurists would find (1) this Court' s "assessment of the constitutional claims debatable or

wrong," or (2) "it debatable whether the petition states a valid claim of the denial of a constitutional


        'The document indicates that the objections were mailed on August 1, 2018, and deemed
timely filed on that date. The Court finds that Petitioner' s objections should be OVERRULED.
right" and "debatable whether [this Court] was correct in its procedural ruling." Slack v. McDaniel,

529 U.S. 473 , 484 (2000).   /

       SIGNED this    -2.i_ day of October, 2018.
